Exhibit 3.1 ROSSMILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TONRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20140311998-58 Filing Date and Time 04/29/2014 9:55 AM Entity Number E0226642014-8 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Seguin Natural Hair Products Inc. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent: Vcorp Services, LLC Name ¨ Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value: Par Value per share: $0.0001 Number of shares without par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1. Oivi Launonen Name Route de la Foret Culles-les-Roches France F-71460 Street Address City State Zip Code 2. Name Street Address City State Zip Code 5. Purpose: (optional: see instructions) The purpose of this corporation shall be: 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) I declare, to the best of my knowledge under penalty of perjury, that the information contained herein is correct and acknowledge that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State. Farah Moiso X /s/ Farah Moiso Name Incorporator Signature 25 Robert Pitt Drive, Suite 204 Monsey NY Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment asRegistered Agent for the above named Entity. X/s/
